 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALONSO DEARAUJO,                                  No. 2:17-cv-2419 DB P
12                           Plaintiff,
                                                        ORDER AND FINDINGS AND
13            v.                                        RECOMMENDATIONS
14    JAMES JACKSON, et al.,
15                           Defendants.
16

17

18          By an order filed issued June 10, 2019, plaintiff’s complaint was dismissed, and he was
19   granted thirty days leave to file an amended complaint. (See ECF No. 9). Thirty days from that
20   date have now passed, and plaintiff has not filed an amended complaint, or otherwise responded
21   to the court’s order.
22          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
23   District Court Judge to this action.
24          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See
25   Local Rule 110; Fed. R. Civ. P. 41(b).
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                        1
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court and serve a copy on all parties. Such a document should be captioned “Objections

 3   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 4   objections within the specified time may waive the right to appeal the District Court’s order.

 5   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: July 23, 2019

 7

 8

 9

10

11

12   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/dear2419.fta
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
